Citation Nr: 1043338	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to March 
1986.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Chicago, 
Illinois (RO).


FINDING OF FACT

The medical and other evidence of record demonstrates that the 
Veteran's service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
without deciding that any error was committed with respect to the 
duty to notify or the duty to assist, such error was harmless and 
need not be further considered.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2010).  A finding of total 
disability is appropriate "when there is present any impairment 
of mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation in 
the community where the veteran resides."  Moore v. Derwinski, 1 
Vet. App. 356, 358 (1991).  "Marginal employment shall not be 
considered substantially gainful employment."  38 C.F.R. § 
4.16(a) (2010).  The Court noted the following standard announced 
by the United States Eighth Circuit Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' 
before the courts find that there is an inability to engage in 
substantial gainful activity.  The question must be looked at in 
a practical manner, and mere theoretical ability to engage in 
substantial gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is realistically 
within the physical and mental capabilities of the claimant.  
Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only asks 
for TDIU because of 'subjective' factors that the 'objective' 
rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA General 
Counsel concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to secure 
and follow a substantially gainful occupation as the result of 
service-connected disability shall be rated totally disabled, 
without regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of education, 
special training and previous work experience, but not to his age 
or to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following disabilities 
will be considered as one disability: (1) Disabilities of one or 
both upper extremities, or of one or both of lower extremities, 
including the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident; (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, neuropsychiatric; 
(4) multiple injuries incurred in action, or (5) multiple 
disabilities incurred as a prisoner of war.  Id.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2010).

A March 1997 decision from the Social Security Administration 
found that the Veteran was disabled due to "severe" 
impairments, to include residuals from a motor vehicle accident, 
diabetes mellitus, hypertension, traumatic degenerative 
osteoarthritic type changes in the left ankle and left mid and 
hind foot, bony fusion of the right subtalon joint and the right 
mid and hind foot along the right ankle; herniated disc at C5-6; 
severe pain in the neck, shoulders, back, and the right hip; 
severe degenerative joint disease of the bilateral ankles and 
midtarsus, and morbid obesity.

In February 2005, a VA examination was afforded to the Veteran to 
determine whether he was unemployable due to his service-
connected disabilities.  The Veteran reported that he last worked 
in July 2004 as a security police officer.  He had been doing 
security work for most of his life.  He completed high school and 
2 years of technical school with a degree in marketing and 
management and had 90 credits toward supervisory development.  He 
was working 16 hours a week in July 2004.  He stated that he was 
only able to work this because he was not able to stand.  He lost 
his job when the company went out of business.  

As to any restrictions on daily activities, the Veteran reported 
difficulty cutting grass and other household chores.  He could 
walk on a treadmill for about 10 minutes three times a week but 
was unable to do more because of his ankle and feet pain.  When 
his feet felt worse he had to walk up the steps in his two-story 
home one step at a time.  He reported when he was working he had 
to carry a weapon and felt that it would have been difficult to 
use a weapon if he would have had to.  He stated at times he 
would have to restrain people and this would aggravate his 
service-connected shoulder disabilities.  He also stated at times 
it was hard for him to bathe because he could not reach around to 
his back.  

It was noted that the Veteran stated he felt that he was 
unemployable because he could not obtain employment in the 
security field due to pain in his shoulders and feet.  He felt 
that he could not be on his feet for much more than an hour and 
could not do a lot of walking while security work usually 
required a lot of walking.  The shoulder condition prevented him 
from being involved in the physical confrontations that sometimes 
occurred with security work.  The VA examiner noted that the 
Veteran had not looked for any work other than security work.  
The examiner opined that the Veteran was unable to do physical 
labor or a job which would require overhead work or standing or 
walking for more than about an hour, however that he was capable 
of sedentary work.

In July 2009, another VA examination was afforded to the Veteran 
in conjunction with his claim for TDIU.  The Veteran reported no 
hospitalizations or visits to a diabetic care provider in the 
previous 12 months for hypoglycemia or ketoacidosis.  The VA 
examiner noted that there was no need to restrict activities in 
order to maintain stable blood sugar.  No bowel or bladder 
problems related to diabetes were found.  No effect of diabetes 
on occupational functioning and daily activities were shown.  As 
to neuropathy, the Veteran reported numbness of most of his 
distal feet, which was worse at night and pain in both hands at 
night when he tried to sleep.  The Veteran also reported 
bilateral ankle pain when standing or walking a lot, with flare-
ups and swelling.  His ankle condition kept him from running and 
he could not cut grass as he used to because he had a hilly lawn.  
With regard to osteoarthritis of the bilateral shoulders, the 
Veteran reported intermittent stabbing pain and flare-ups any 
time he tried to raise his arms.  He had difficulty with lifting 
and bathing because he had difficulty getting out of the tub and 
reaching his back and neck.

The Veteran reported working part time at a VA clinic, 9.5 hours 
one day a week.  He stated he had discomfort with walking but he 
primarily sat at the front desk and observed.  He had been at 
this job for about a year.  The VA examiner opined that the 
Veteran's shoulder would prevent activities that would require 
heavy lifting or overhead work.  It was noted that the Veteran's 
ankles and feet would prevent a job that required him to be on 
his feet for more than a few hours a day.

At his April 2010 hearing before the Board, the Veteran testified 
that he last worked in a full time job for E.P.I. Company from 
2000 to 2004, performing duties of personal protection, 
bodyguard, crowd control, and surveillance.  He stated that the 
job started as a full time job, but his hours were reduced to 
four hours a week, at which time he resigned from the company.  
The Veteran stated his employer reduced his hours from full time 
to part time due to the severity of his service-connected 
disabilities, as he could not stand for long periods of time, 
drive at night as a patrol supervisor, or carry a weapon due to 
numbness in his hands.  The Veteran stated that he would not have 
been able to sustain a full time job because of worsening 
degenerative joint disease.  He stated coupled with his diabetes, 
increase in the medication caused him to be off key due to 
occasional hyperglycemia.  

The Veteran reported currently working a part time position at a 
VA clinic, 9 hours a week, sitting and monitoring people coming 
in and out of the clinic.  However, he stated he could not sit 
for a long period of time and had to get up and move around.  He 
could move around without having pain or any numbness about half 
an hour.  His carpal tunnel syndrome of both wrists prevented him 
from writing more than 20 minutes due to numbness and 
excruciating pain.  He stated that he could walk a quarter mile 
at most before his lower extremities start to numb or cause 
extreme pain due to his service-connected ankles and feet, and 
that he could not do any lifting over 15 pounds.  He also stated 
the amount of medications he had to take for various service-
connected disabilities hindered his mental ability to work.

As for education and employment history, the Veteran stated that 
he was a high school graduate.  He also attended a technical 
college in management and supervisory development but could not 
finish for personal reasons.  He had worked in the law 
enforcement and security field and did not have any type of 
experience in a job that was primarily sedentary.  

Based on the totality of the evidence, and with application of 
the benefit of the doubt doctrine, the Board finds that the 
Veteran's service-connected disabilities prevent him from 
maintain substantially gainful occupation.  38 U.S.C.A. § 
5107(b).  

In the present case, the Veteran's service-connected disabilities 
include: diabetes mellitus, currently evaluated as 20 percent 
disabling; degenerative joint disease of the right ankle, 
currently evaluated as 20 percent disabling; degenerative joint 
disease of the left ankle, currently evaluated as 20 percent 
disabling; peripheral neuropathy of the right upper extremity 
associated with diabetes mellitus, currently evaluated as 20 
percent disabling; peripheral neuropathy of the left upper 
extremity associated with diabetes mellitus, currently evaluated 
as 20 percent disabling; peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus, currently evaluated 
as 20 percent disabling; peripheral neuropathy of the left lower 
extremity associated with diabetes mellitus, currently evaluated 
as 20 percent disabling; hypertension, currently evaluated as 10 
percent disabling; pes planus, currently evaluated as 10 percent 
disabling; osteoarthritis of the right shoulder, currently 
evaluated as 10 percent disabling; osteoarthritis of the left 
shoulder, currently evaluated as 10 percent disabling; 
hemorrhoids, currently evaluated as 0 percent disabling; erectile 
dysfunction associate with diabetes mellitus, currently evaluated 
as 0 percent disabling; carpal tunnel syndrome of the right 
wrist, currently evaluated as 0 percent disabling; and carpal 
tunnel syndrome of the left wrist associated with diabetes 
mellitus, currently evaluated as 0 percent disabling.

The Veteran's combined rating is 90 percent.  38 C.F.R. § 4.25 
(2010).  As his diabetes mellitus and peripheral neuropathy of 
the bilateral upper extremities and bilateral lower extremities, 
associated with diabetes mellitus, resulted from a common 
etiology, they should be considered as one disability, including 
the bilateral factor.  The combined rating for these disabilities 
is 70 percent.  Because the Veteran's combined disability rating 
is 90 percent, with one of his disabilities being at least 70 
percent disabling (his diabetes and its complication is rated as 
70 percent disabling), his service-connected disabilities meet 
the schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).

The question that remains to be answered is whether the Veteran 
is unable to pursue a substantially gainful occupation due to his 
service-connected disabilities.  For the following reasons, the 
Board finds that they do render him unemployable.

The medical evidence and lay testimony by the Veteran combine to 
show that the Veteran had significant disabilities that render 
him unable to move around.  The medical evidence shows that the 
Veteran cannot stand, walk, or even sit for an extended period of 
time without experiencing extreme pain due to his service-
connected ankles and feet.  He also cannot do any significant 
lifting due to severe osteoarthritis of both shoulders.  Thus, it 
is shown that he is prevented from performing any type of work 
that required physical activities.  Notably, both the February 
2005 and July 2009 VA examiners opined that the Veteran was 
unable to do physical labor or a job requiring overhead work, or 
standing or walking for more than about an hour.  

The Board also finds that the Veteran's statements as to his 
limited mobility and subjective pain experienced due to his 
service-connected disabilities are credible.  The Board 
highlights that there is no basis in the record to question the 
Veteran's credibility regarding his statements.  As a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007).

The Board recognizes that there is no medical opinion which 
states that the Veteran is unemployable.  In fact, the February 
2005 VA examiner opined that the Veteran was capable of sedentary 
work.  However, the record reflects that the Veteran worked in 
the security field for all his life and does not have experience 
or training in any type of work that is primarily sedentary.  
Further the Veteran contends that the condition of his service-
connected disabilities has worsened since his last VA examination 
in February 2005 and the increased amount of pain medication, 
along with other medication required for his diabetes and 
hypertension, significantly affects his mental capability to 
work.

In addition, while the Veteran reported currently working at a VA 
clinic for 9 hours a week, primarily sitting and observing people 
coming in and leaving the clinic, as was discussed in the law and 
regulations section above, the appropriate TDIU standard is not 
whether a veteran is able to obtain any employment, or to 
maintain marginal employment.  See Moore, 1 Vet. App. at 358.  
Rather, the standard is a subjective one and is whether a veteran 
can obtain and maintain substantially gainful employment.  In 
that regard, the Board finds that the evidence is at least in 
equipoise as to whether the criteria of TDIU are met.  Thus, the 
Board finds that the Veteran's service-connected diabetes 
mellitus, peripheral neuropathy of the bilateral upper and lower 
extremities, degenerative joint disease of the bilateral ankles, 
osteoarthritis of the bilateral shoulders, hypertension, pes 
planus, and carpal tunnel syndrome of the bilateral wrists, by 
themselves are sufficient to prevent the Veteran from maintaining 
substantially gainful employment.  Accordingly, applying the 
benefit of the doubt rule, the appeal of the denial of TDIU is 
allowed.


ORDER

Entitlement to TDIU is granted, subject to controlling 
regulations governing the payment of monetary benefits.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


